Title: To George Washington from Edmund Randolph, 9 April 1795
From: Randolph, Edmund
To: Washington, George


          
            April 9. 1795.
          
          The Secretary of state has the honor of reporting to the President, that few or no persons, not practically conversant with the Revenue-system, can form an adequate judgment upon the increase of officers, varying their compensation, or modifying their jurisdiction: that for this reason it seems to be a safe measure to sanction the plans, which have been digested upon these

subjects by the Secretary of the Treasury, and the commissioner of the Revenue: that the compensations, however, can in some views be judged of by those, who are not practically conversant with the Revenue System, and on this ground, the Secretary of State submits to the President the two following objections:
          1. The new compensations are proposed to be carried back to July 1794; whereas the act, under which those compensations are to be made, did not pass until the 3d of March 1795; is not to operate until April 1795, the old laws being in force till then; and in its whole language is future in its operation.
          2. The President being prohibited to make compensation beyond five per centum of the total Amount of the duties collected, can have no rule for giving a specific sum now. The calculation of a committee of congress is not a sufficient guide to him. It is true, that unless a specific sum should be fixed, inconveniences may arise, with respect to the officers, who may wish to know certainly, what allowances they may look for. But if the allowance should exceed five per cent on the product of the revenue, what is to be done then? It will be said, that the President would not submit to the limit, which the law had marked out; and altho’ he may in fact, by the distribution proposed, keep within that limit; still it will be imputed to him as an impropriety, to take a step, which might overun the law. And especially too, when perhaps, either by promising to make a proper dividend at the end of the year, or declaring beforehand, that such an officer shall have such a per centage; such another such a per centage & so on. The fifteenth section of the act, in page 213. of the book sent is the one, upon which the subject turns.
          
            Edm: Randolph
          
        